Exhibit 10.5

GOLDMAN SACHS BANK USA

GOLDMAN SACHS LENDING PARTNERS LLC

200 West Street

New York, NY 10282

PERSONAL AND CONFIDENTIAL

July 30, 2017

Discovery Communications, Inc.

One Discovery Place

Silver Spring, MD 20910

Attention: Fraser Woodford, Senior Vice President, Treasurer

PROJECT HOME

Commitment Letter

Ladies and Gentlemen:

Discovery Communications, Inc., a Delaware corporation (“Parent” or “you”) has
advised Goldman Sachs Bank, USA (“GS Bank”) and Goldman Sachs Lending Partners
LLC (“GSLP” and, together with GS Bank, “Goldman Sachs”, the “Committed
Lenders”, “we” or “us”) that it intends to acquire (the “Acquisition”), directly
or indirectly, all of the equity interests of the entity previously identified
to us by you as “Skylight” (the “Company” and together with its subsidiaries,
the “Acquired Business”) pursuant to the Agreement and Plan of Merger, dated as
of July 30, 2017 (together with the exhibits, annexes and schedules thereto, the
“Acquisition Agreement”), among the Parent, Skylight Merger Sub, Inc., an Ohio
corporation and a wholly owned subsidiary of Parent and Skylight for
consideration consisting of shares of the Parent’s common stock as specified
therein and cash. Capitalized terms used but not defined herein shall have the
meanings assigned to them in Summary of Principal Terms and Conditions attached
hereto as Exhibit A (the “Term Sheet”).

You have further advised us that, in connection therewith, it is intended that
the cash consideration payable in connection with the Acquisition, the
indebtedness of the Acquired Business to be repaid in connection with the
Acquisition (including, without limitation, indebtedness under the Five-Year
Competitive Advance and Revolving Credit Facility Agreement, dated as of
March 31, 2014 (as amended, the “Existing Skylight Credit Agreement”), among the
Company, as borrower, the several banks and other financial institutions or
entities from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent ) and amounts required to pay expenses related to the
foregoing or other transactions related thereto will be obtained from (a) as and
to the extent determined by the Parent, available cash of the Parent and the
Acquired Business and their respective subsidiaries, including amounts that may
be drawn under the Existing Credit Agreement as amended or otherwise modified on
or prior to the Closing Date and commercial paper issued to finance the
Transactions, and (b) the issuance or incurrence by the Parent, Discovery
Communications, LLC, a Delaware limited liability company and a wholly-owned
subsidiary of the Parent (the “Borrower”) or one of its subsidiaries of
approximately $8,800,000,000 in aggregate combination of (i) up to
$6,800,000,000 in aggregate principal amount of senior unsecured notes
(including any notes that are convertible into stock, the “Notes”) pursuant to
one or more registered public offerings or Rule 144A or other private placements
(collectively, the “Notes Offering”) and (ii) up to $2,000,000,000 in aggregate
principal amount of senior unsecured term loans (the “Term Loans”). In addition,
you have advised us that in connection to the foregoing, you intend to seek
certain amendments to your Existing Credit Agreement in connection with the
Transactions,



--------------------------------------------------------------------------------

including increasing the maximum leverage ratio permitted thereunder and
modifications necessary to allow the existing notes of the Acquired Business to
remain outstanding following consummation of the Transactions (the “Amendment”
and the date of effectiveness of the amendment, the “Amendment Effective Date”).
In the event $8,800,000,000 in aggregate principal amount of any combination of
the Notes and/or the Term Loans have not been issued and incurred on or prior to
the closing of the Acquisition and/or the Amendment is not effective on or
before the Closing Date, you intend to incur borrowings of term loans under a
senior unsecured bridge facility having terms set forth on Exhibit A hereto (the
“Facility”) in an aggregate principal amount of up to $9,600,000,000. As used
herein, the term “Closing Date” shall mean the date of the initial funding under
the Facility to finance the Transactions. As used herein, the Acquisition, the
repayment of indebtedness of the Acquired Business in connection therewith, the
incurrence of indebtedness by the Parent or one of its subsidiaries and the
other transactions described above and the payment of related fees, premiums and
expenses are collectively referred to herein as the “Transactions”.

In connection with the foregoing, (i) GS Bank is pleased to advise you of its
several (and not joint) commitment to provide up to $2,950,000,000 of Tranche 1
of the Facility, (ii) GSLP is pleased to advise you of its several (and not
joint) commitment to provide up to $3,850,000,000 of Tranche 1 of the Facility,
up to $2,000,000,000 of Tranche 2 of the Facility and up to $800,000,000 of
Tranche 3 of the Facility (GS Bank and GSLP in such capacities, the “Initial
Lenders”) and (iii) GS Bank is pleased to advise you of its agreement to act,
and you hereby appoint GS Bank to act, as administrative agent (the
“Administrative Agent”) for the Facility, in each case subject only to the
conditions set forth in the Funding Conditions Provision (as defined below) and
in the Summary of Additional Conditions attached hereto as Exhibit B (the
“Summary of Additional Conditions”, and together with this commitment letter and
the Term Sheet, the “Commitment Letter”); provided that, the amount of the
Facility shall be automatically reduced as provided under “Optional Commitment
Reductions and Prepayments” and “Mandatory Commitment Reductions and
Prepayments” in the Term Sheet, and that any such reduction will be allocated
among the commitments of each of the Committed Lenders ratably.

It is agreed that GS Bank will act as lead arranger and bookrunner for the
Facility (in such capacity, the “Lead Arranger”). No compensation (other than
that expressly contemplated by this Commitment Letter and the Fee Letter) will
be paid to any Lender in connection with the Facility unless you and the Lead
Arranger so agree.

The Lead Arranger reserves the right, prior to or after the execution of
definitive documentation for the Facility, to syndicate all or a portion of the
Facility to a group of financial institutions identified by the Lead Arranger
and you. During the period of 45 days following the date of this Commitment
Letter (the “Initial Syndication Period”), the syndication of the Facility,
including determinations as to the timing of offers to prospective Lenders, the
selection of institutions to be approached, the acceptance and final allocation
of commitments, the awarding of titles or roles to any such Lenders and the
amounts offered and the compensation provided to each Lender from the amounts to
be paid to the Committed Lenders pursuant to the terms of this Commitment Letter
and the Fee Letter, will be conducted jointly by the Lead Arranger and the
Parent and, except to the extent the Lead Arranger and the Parent otherwise
agree, in accordance with the syndication plan heretofore agreed by such parties
(the “Syndication Plan”). Without limiting the foregoing, the Facility will be
syndicated during the Initial Syndication Period only to the Approved Lenders
(as defined in the Fee Letter) or other Lenders approved by you in your sole
discretion. Following the Initial Syndication Period, if and for so long as a
Successful Syndication (as defined in the Fee Letter) has not been achieved, the
syndication of the Facility, including determinations referred to above, shall
be conducted by the Lead Arranger in consultation with the Parent and departures
may be made from the Syndication Plan in consultation with the Parent; provided
that no such syndication shall be made to any person other than (i) Approved
Lenders, (ii) commercial and investment banks, in each case whose senior
unsecured long-term indebtedness has an “investment grade” rating by

 

2



--------------------------------------------------------------------------------

both S&P and Moody’s (each as defined below), (iii) other persons approved by
you (such approval not to be unreasonably withheld or delayed) (the persons
described in clauses (i) through (iii), “Eligible Lenders”) and (iv) any other
financial institution; provided that solely with respect to this clause (iv), in
the event that, notwithstanding the satisfaction of all applicable conditions to
funding, any Lender (other than an Eligible Lender) shall default in its
obligation to fund its commitment in respect of the Facility on the Closing
Date, each Initial Lender shall remain severally obligated to assume its ratable
share of the unfunded commitment of such Lender and to fund such share of such
commitment (the “Backstop Commitment”); provided, further, that no syndication
shall be made to those persons identified by you in writing to the Lead Arranger
on or prior to the date hereof or to any competitors of the Parent and its
subsidiaries identified by you in writing to the Lead Arranger (or to any known
affiliates of such competitors to the extent such affiliates are clearly
identifiable on the basis of the name thereof) (such persons collectively, the
“Disqualified Institutions”). In connection with any commitments received from
Lenders (whether before or after the Initial Syndication Period, but prior to
the execution of the Facility Documentation), subject to the limitations in this
paragraph, you agree, at the request of the Lead Arranger, to enter into one or
more customary joinder agreements or an amendment and restatement of this
Commitment Letter providing for such Lender selected in accordance with this
paragraph to become a “Committed Lender” under this Commitment Letter and extend
commitments in respect of the Facility directly to you (it being agreed that,
subject to the second sentence of the foregoing paragraph, such joinder
agreements or amendment and restatement of this Commitment Letter will contain
such provisions relating to titles, the allocation of any reductions in the
commitments of Committed Lenders in respect of the Facility and other matters
relating to the relative rights of the Lead Arranger and such Lenders as the
Lead Arranger and you shall reasonably agree (or, following the Initial
Syndication Period, as the Lead Arranger shall determine in consultation with
you)). The aggregate commitments of Goldman Sachs with respect to the Facility
shall only be reduced dollar-for-dollar by the amount of each commitment for the
Facility received from additional lenders that constitute Eligible Lenders and
upon such Eligible Lender becoming a party to this Commitment Letter as a
Committed Lender pursuant to a joinder agreement or amendment and restatement of
this Commitment Letter or a party to the Facility Documentation as a Lender and,
other than with respect to an assignment to an Eligible Lender as provided in
this paragraph, notwithstanding the Lead Arranger’s right to syndicate the
Facility and receive commitments with respect thereto, (i) no assignment,
syndication, participation or receipt of commitments by the Committed Lenders
hereunder shall relieve, release or novate any Committed Lender from its
obligation hereunder (including its commitments hereunder and its obligation to
fund the Facility) until the funding of the loans under the Facility on the
Closing Date has occurred, (ii) no assignment or novation by any Committed
Lender shall become effective with respect to all or any portion of any
Committed Lender’s commitments in respect of the Facility until after the
funding of the Facility on the Closing Date and (iii) unless you otherwise agree
in writing, each Committed Lender shall retain exclusive control over all rights
and obligations with respect to its commitments, including all rights with
respect to consents, modifications, supplements, waivers and amendments, until
the Closing Date has occurred. Without limiting the foregoing, any reduction of
Goldman Sachs’ commitments under the Facility in accordance with the previous
sentence or as a result of a reduction of the overall commitments with respect
to the Facility, in each case in its capacity as an Initial Lender, pursuant to
the terms of this Commitment Letter, shall be allocated between GSLP’s and GS
Bank’s respective commitments as determined by GSLP and GS Bank in their sole
discretion. Without limiting your obligations to assist with syndication efforts
as set forth below, it is understood that the Committed Lenders’ commitments
hereunder are not subject to or conditioned on the syndication of the Facility.

The Lead Arranger intends to commence syndication efforts promptly upon the
execution of this Commitment Letter and as part of its syndication efforts, it
is the Lead Arranger’s intent to have Lenders commit to the Facility prior to
the Closing Date (subject to the limitations set forth in the preceding
paragraph). You agree actively to assist the Lead Arranger (and to use your
commercially reasonable efforts to cause the Acquired Business to actively
assist the Committed Lenders) in completing a timely

 

3



--------------------------------------------------------------------------------

syndication that is reasonably satisfactory to them and you. Such assistance
shall include, without limitation, until the earlier to occur of (i) a
Successful Syndication (as defined in the Fee Letter) and (ii) 60 days after the
Closing Date (a) your using commercially reasonable efforts to ensure that any
syndication efforts benefit materially from your existing lending and investment
banking relationships, (b) direct contact between your senior management,
representatives and advisors, on the one hand, and the proposed Lenders, on the
other hand, in all such cases at times mutually agreed upon, (c) your
assistance, and your using commercially reasonable efforts, to the extent not in
contravention of the terms of the Acquisition Agreement, to cause the Company to
assist, in the preparation of a customary confidential information memorandum
for the Facility and other customary marketing materials to be used in
connection with the syndications (the “Confidential Information Memorandum”),
including customary pro forma financial statements (other than the portions
thereof customarily provided by financing arrangers), (d) prior to the launch of
syndication, using your commercially reasonable efforts to procure a public
rating (but no specific ratings) for the Borrower’s senior unsecured debt from
each of Standard & Poor’s Ratings Services (“S&P”) and Moody’s Investors
Service, Inc. (“Moody’s”) in each case taking into account the Transactions,
(e) the hosting, with the Lead Arranger, of no more than one meeting to be
mutually agreed upon of prospective Lenders at a time and location to be
mutually agreed upon and (f) your ensuring that there shall be no competing
issues of debt securities or commercial bank or other credit facilities by you
or any of your subsidiaries and, to the extent not in contravention of the terms
of the Acquisition Agreement, your using commercially reasonable efforts to
ensure that there shall be no competing issues of equity securities, debt
securities or commercial bank or other credit facilities by the Company or any
of its subsidiaries in each case being offered, placed or arranged (other than
in each case (i) the Notes and/or the Term Loans, (ii) replacements, extensions
and renewals of existing indebtedness that matures prior to the date that is 60
days following the Expiration Date (as defined below), (iii) capital leases,
purchase money indebtedness and equipment financings, (iv) issuances of
commercial paper in the ordinary course, (v) letter of credit facilities,
overdraft protection, bilateral working capital facilities and short term
working capital facilities, working capital facilities of foreign subsidiaries
of the Parent and/or the Company, factoring arrangements, hedging and cash
management arrangements, (vi) any borrowing under the Existing Credit Agreement
as amended on or prior to the Closing Date or the Existing Skylight Credit
Agreement, and any extension, refinancing, replacement or other modification of
the Existing Credit Agreement or the Existing Skylight Credit Agreement
(provided that the aggregate amount of commitments and loans under the Existing
Credit Agreement as so extended, refinanced, replaced or otherwise modified do
not exceed $2,500,000,000), (vii) any secondary offering of equity securities of
the Company by any stockholder of the Company and (viii) any other indebtedness
of the Company and its subsidiaries permitted to be incurred pursuant to the
Acquisition Agreement) if the offering, placement or arrangement of such equity
securities, debt securities or commercial bank or other credit facilities would
have, in the reasonable judgment of the Lead Arranger, a detrimental effect upon
the primary syndication of the Facility. Notwithstanding anything to the
contrary contained in this Commitment Letter or the Fee Letter, but without
limiting your obligations to assist with syndication efforts as set forth
herein, it is understood that neither the commencement nor completion of the
syndication of the Facility nor the obtainment of ratings nor the delivery of
any Offering Memorandum shall constitute a condition to the availability of the
Facility on the Closing Date or at any time thereafter.

To assist the Lead Arranger in its syndication efforts, you agree promptly to
prepare and provide to the Lead Arranger all customary information with respect
to you and the Acquired Business and the Transactions, including all financial
information and projections (such projections, together with any financial
estimates, budgets, forecasts and other forward-looking information, the
“Projections”), as the Lead Arranger may reasonably request in connection with
the structuring, arrangement and syndication of the Facility. You hereby
represent and warrant that (with respect to information relating to the Acquired
Business to your knowledge), (a) all written information and written data other
than the Projections and information of a general economic or general industry
nature (the “Information”) that has been or will be made available to the Lead
Arranger and the Committed Lenders by or on behalf of you or any of your

 

4



--------------------------------------------------------------------------------

representatives, taken as a whole, is or will be, when furnished, correct in all
material respects and does not or will not, when furnished, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements are made (after giving effect to
all supplements thereto) and (b) the Projections that have been or will be made
available to the Lead Arranger and the Committed Lenders by or on behalf of you
or any of your representatives have been or will be prepared in good faith based
upon assumptions that you believe to be reasonable at the time made and at the
time the related Projections are made available to the Lead Arranger and the
Committed Lenders; it being understood that the Projections are as to future
events and are not to be viewed as facts, and that actual results during the
period or periods covered by any such Projections may differ significantly from
the projected results and such differences may be material. You agree that if,
at any time prior to the later of the Closing Date and the date of a Successful
Syndication, you become aware that any of the representations in the preceding
sentence would be incorrect (to your knowledge with respect to information
relating to the Acquired Business) in any material respect if the Information
and Projections were being furnished, and such representations were being made,
at such time, then you will use commercially reasonable efforts to promptly
supplement the Information and the Projections so that such representations will
be correct (to your knowledge with respect to information relating to the
Acquired Business) in all material respects under those circumstances. In
arranging and syndicating the Facility, the Committed Lenders will be entitled
to use and rely primarily on the Information and the Projections without
responsibility for independent verification thereof.

You agree to use your commercially reasonable efforts to afford the Lead
Arranger a period of at least 20 consecutive business days following the date of
the Commitment Letter to syndicate the Facility, prior to the Closing Date.
Without limiting your obligations to afford the Lead Arranger the 20 consecutive
business day period to syndicate the Facility, it is understood that the
Committed Lenders’ commitments hereunder are not subject to or conditioned on
the Lead Arranger having been afforded such 20 consecutive business day period
to syndicate the Facility.

In addition, you agree to use your commercially reasonable efforts to have
delivered to one or more investment banks reasonably satisfactory to you and the
Lead Arrangers (collectively, the “Investment Bank”), (1) a complete preliminary
prospectus, preliminary offering memorandum or preliminary private placement
memorandum (other than the “description of notes” and other information
customarily provided by the Investment Bank or its counsel) (collectively, an
“Offering Document”) suitable for use in a customary offering registered under
the Securities Act of 1933, as amended (the “Securities Act”), or pursuant to
Rule 144A relating to the Notes (it being understood that any such obligation
shall be deemed satisfied by the delivery of a prospectus supplement
substantially in the form of the Borrower’s prospectus supplement, dated
March 2, 2017 to the prospectus, dated July 21, 2015, with such modifications to
such supplement as the Investment Banks and the Borrower and their respective
counsel may deem appropriate in light of the Acquisition and which contains the
information required to be contained therein as specified in this paragraph),
which contains all financial statements and other data customarily included
therein (including all audited financial statements, all unaudited financial
statements (which shall have been reviewed by your independent accountants as
provided in the procedures specified by the Public Company Accounting Oversight
Board in AU 722) (provided that in relation to the historical financial
statements of the Borrower or Skylight, as applicable, such condition shall be
deemed satisfied through the filing by the Borrower (or Parent instead of the
Borrower) or Skylight, as applicable, of its annual report on Form 10-K or
quarterly report on Form 10-Q with respect to such fiscal year or interim
period) and all required pro forma financial statements prepared in accordance
with, generally accepted accounting principles in the United States and
Regulation S-X under the Securities Act), and all other data (including selected
financial data) that the Securities and Exchange Commission (the “SEC”) would
require in a registered offering of the Notes or that would be necessary for the
Investment Bank to receive customary “comfort” (including “negative assurance”
comfort) from

 

5



--------------------------------------------------------------------------------

independent accountants in connection with the Notes (but excluding, in the case
of an offering pursuant to Rule 144A, (i) consolidating and other financial
statements and data that would be required by Sections 3-09, 3-10 and 3-16 of
Regulation S-X, (ii) any information and data required by Item 402 of Regulation
S-K under the Securities Act and information regarding executive compensation
and certain related party disclosure pursuant to SEC Release Nos. 33-8732A,
34-54302A and IC-27444A and (iii) any other information customarily excluded in
offering memoranda for private placements of debt securities under Rule 144A)
and (2)(A) a customary comfort letter (which shall provide “negative assurance”
comfort) from your independent accountants (and any predecessor accountant or
acquired company accountant to the extent financial statements of the Borrower
(or Parent instead of the Borrower) or any acquired company audited or reviewed
by such accountants are or would be included in any Offering Document) and (B) a
customary “10b-5” disclosure letter from your counsel.

You hereby acknowledge that (a) the Lead Arranger will make available
Information and Projections to the proposed syndicate of Lenders by posting such
Information and Projections on IntraLinks, SyndTrak Online, Debtdomain or
similar electronic means and (b) certain of the Lenders (each, a “Public
Lender”) may wish to receive only information that (i) is publicly available or
(ii) is not material with respect to you, the Company or its or your securities
for purposes of United States federal and state securities laws (collectively,
the “Public Side Information”). If reasonably requested by the Lead Arranger,
you will use commercially reasonable efforts to assist us, and will use
commercially reasonable efforts, to the extent not in contravention of the terms
of the Acquisition Agreement, to cause the Acquired Business to assist us, in
preparing a customary additional version of the Confidential Information
Memorandum to be used by Public Lenders. The information to be included in the
additional version of the Confidential Information Memorandum will contain only
Public Side Information. It is understood that in connection with your
assistance described above, an authorization letter will be included in any
Confidential Information Memorandum, which letter authorizes the distribution of
the Confidential Information Memorandum to prospective Lenders, containing a
representation to the Lead Arranger that the public-side version contains only
Public Side Information (and, in each case, a “10b-5” representation to the Lead
Arranger), which Confidential Information Memorandum shall exculpate you, the
Acquired Business and your and their respective affiliates and us and our
affiliates with respect to any liability related to the use of the Confidential
Information Memorandum or any related marketing material by the recipients
thereof. You agree to use commercially reasonable efforts to identify that
portion of the Information that may be distributed to the Public Lenders as
“PUBLIC”, which, at the minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof. You agree that by your marking such
materials “PUBLIC”, you shall be deemed to have authorized the Lead Arranger
(subject to the confidentiality and other provisions of this Commitment Letter)
to treat such materials as information that is Public Side Information (it being
understood that you shall not be under any obligation to mark any particular
portion of the Information as “PUBLIC”). You agree that, subject to the
confidentiality and other provisions of this Commitment Letter, the Lead
Arranger on your behalf may distribute the following documents to all
prospective lenders in the form provided to you and to your counsel a reasonable
time prior to their distribution, unless you or your counsel advise the Lead
Arranger in writing (including by email) within a reasonable time prior to their
intended distribution that such material should only be distributed to
prospective lenders that are not Public Lenders (each, a “Private Lender”):
(a) the Term Sheet and the Summary of Additional Conditions; (b) drafts and
final definitive documentation with respect to the Facility; (c) administrative
materials prepared by the Lead Arranger for prospective Lenders (such as a
lender meeting invitation, allocations and funding and closing memoranda); and
(d) notification of changes in the terms of the Facility. If you advise us that
any of the foregoing items should be distributed only to Private Lenders, then
the Lead Arranger will not distribute such materials to Public Lenders without
your consent.

As consideration for the commitments of the Initial Lenders hereunder and the
Lead Arranger’s and Administrative Agent’s agreement to perform the services
described herein, you agree to pay (or cause to be paid) the fees set forth in
the Term Sheet and in the Fee Letter dated the date hereof and delivered
herewith with respect to the Facility (the “Fee Letter”). Once paid, such fees
shall not be refundable under any circumstances.

 

6



--------------------------------------------------------------------------------

The commitments of the Committed Lenders hereunder and the agreement of the Lead
Arranger and the Administrative Agent to perform the services described herein
are subject solely to the conditions set forth in the next sentence of this
paragraph and in the Summary of Additional Conditions. Notwithstanding anything
in this Commitment Letter, the Fee Letter, the definitive documentation for the
Facility (the “Facility Documentation”) or any other letter agreement or other
undertaking concerning the financing of the Transactions to the contrary,
(i) the only representations and warranties the accuracy of which shall be a
condition to the availability of the Facility on the Closing Date shall be
(A) the Specified Representations (as defined below) and (B) the representations
and warranties relating to the Acquired Business made by or on behalf of the
Acquired Business in the Acquisition Agreement as are material to the interests
of the Lenders, but only to the extent that you (and any of your affiliates that
are a party to the Acquisition Agreement) have the right to terminate your (and
their) obligations under the Acquisition Agreement (or otherwise decline to
consummate the Acquisition) without liability to any of you as a result of a
breach of such representations and warranties in such agreement (the “Company
Representations”) and (ii) the terms of the Facility Documentation shall be in a
form such that they do not impair the availability of the Facility on the
Closing Date if the conditions set forth in this paragraph and in the Summary of
Additional Conditions are satisfied. For purposes hereof, “Specified
Representations” means the representations and warranties made by the Borrower
and the Parent in the Facility Documentation and set forth in the Term Sheet
relating to corporate or other organizational existence, power and authority
related to entry into and performance of the Facility Documentation, the due
authorization, execution, delivery and enforceability of the Facility
Documentation, the incurrence of the loans not violating the constitutional
documents of the Borrower and the Parent or the Existing Credit Agreement as
amended or otherwise modified on or prior to the Closing Date or debt
instruments of the Borrower or the Parent governing indebtedness for borrowed
money in an outstanding principal amount or committed amount in excess of
$100,000,000 (in each case, after giving effect to the making of the Loans and
the application of the proceeds thereof), absence of a payment (with respect to
the Facility) or bankruptcy event of default (to be defined in accordance with
the Existing Credit Agreement) with respect to the Parent or the Borrower or any
event of default under the lien covenant in the Facility Documentation with
respect to indebtedness for borrowed money in an outstanding principal amount or
committed amount in excess of $100 million, solvency of the Parent and its
subsidiaries on a consolidated basis on the Closing Date after giving effect to
the Transactions (solvency to be defined in a manner consistent with the
solvency definition set forth in Annex I to Exhibit B), U.S. Federal Reserve
margin regulations, the U.S. Investment Company Act and the use of loan proceeds
not violating OFAC, FCPA or the PATRIOT Act. There shall be no conditions
(implied or otherwise) to the commitments hereunder, including compliance with
the terms of this Commitment Letter, the Fee Letter or the Facility
Documentation, other than those expressly stated in the second sentence of this
paragraph and in the Summary of Additional Conditions. Without limiting the
conditions precedent provided herein to funding the consummation of the
Acquisition with the proceeds of the Facility, the Lead Arranger will cooperate
with you as reasonably requested in coordinating the timing and procedures for
the funding of the Facility in a manner consistent with the Acquisition
Agreement. This paragraph is referred to as the “Funding Conditions Provision”.

You agree (a) to indemnify and hold harmless the Administrative Agent, the Lead
Arranger, each of the Committed Lenders (including the Initial Lenders) and
their respective affiliates and controlling persons and the respective officers,
directors, employees, agents, members and successors of each of the foregoing
(each, an “Indemnified Person”) from and against any and all losses, claims,
damages, liabilities and expenses, joint or several, of any kind or nature
whatsoever to which such Indemnified Person may become subject arising out of or
in connection with this Commitment Letter, the Fee Letter,

 

7



--------------------------------------------------------------------------------

the Transactions, the Facility or any related transaction or any claim,
litigation, investigation or proceeding, actual or threatened, relating to any
of the foregoing (any of the foregoing, a “Proceeding”), regardless of whether
such Indemnified Person is a party thereto and whether or not such Proceedings
are brought by you, your equity holders, affiliates, creditors or any other
person, and to reimburse such Indemnified Person upon demand for any reasonable
and documented out-of-pocket legal expenses of one firm of counsel for all
Indemnified Persons and, if necessary, one firm of local counsel in each
appropriate jurisdiction, in each case for all Indemnified Persons (and, in the
case of an actual or perceived conflict of interest where the Indemnified Person
affected by such conflict informs you of such conflict and thereafter, retains
its own counsel, of another firm of counsel for such affected Indemnified
Person) and other reasonable and documented out-of-pocket expenses incurred in
connection with investigating or defending any of the foregoing; provided that
the foregoing indemnity will not, as to any Indemnified Person, apply to losses,
claims, damages, liabilities or expenses (i) to the extent they have resulted
from the willful misconduct, bad faith or gross negligence of such Indemnified
Person or any Related Person of such Indemnified Person (as determined by a
court of competent jurisdiction in a final and non-appealable decision), (ii) to
the extent arising from a material breach of the obligations of such Indemnified
Person or any Related Person of such Indemnified Person under this Commitment
Letter or the Facility Documentation (as determined by a court of competent
jurisdiction in a final non-appealable decision) or (iii) arising out of, or in
connection with, any Proceeding that does not involve an act or omission by you
or any of your affiliates and that is brought by an Indemnified Person against
any other Indemnified Person other than any Proceeding against the relevant
Indemnified Person in its capacity or in fulfilling its role as an agent,
arranger or similar role under the Facility, and (b) to reimburse the Lead
Arranger and Committed Lenders from time to time, upon presentation of a summary
statement, for all reasonable and documented out-of-pocket expenses incurred by
the Lead Arranger and Committed Lenders (including, but not limited to, expenses
of the Lead Arranger and Committed Lenders’ due diligence investigation (and
with respect to third-party diligence expenses, to the extent any such expenses
have been previously approved by you, such approval not to be unreasonably
withheld); syndication expenses, travel expenses and reasonable fees,
disbursements and other charges of counsel to the Administrative Agent
identified in the Term Sheet and, for the avoidance of doubt, not of counsel to
any Committed Lender or Lead Arranger individually and of a single local counsel
to the Administrative Agent in each relevant jurisdiction, except allocated
costs of in-house counsel), in each case incurred by the Lead Arranger and
Committed Lenders in connection with the Facility and the preparation of this
Commitment Letter, the Fee Letter and the Facility Documentation (collectively,
the “Expenses”). Notwithstanding any other provision of this Commitment Letter,
(i) no Indemnified Person shall be liable for any damages arising from the use
by others of information or other materials obtained through electronic,
telecommunications or other information transmission systems (including
IntraLinks, SyndTrak Online or Debtdomain), except to the extent such damages
have resulted from the willful misconduct, bad faith or gross negligence of such
Indemnified Person or any Related Person of such Indemnified Person (as
determined by a court of competent jurisdiction in a final and non-appealable
decision), and (ii) neither you nor any Indemnified Person shall be liable for
any indirect, special, punitive or consequential damages in connection with your
or their activities related to the Facility or this Commitment Letter; provided
that, nothing contained in this clause (ii) shall limit your indemnity or
reimbursement obligations to the extent such indirect, special, punitive or
consequential damages are included in any third party claim in connection with
which such Indemnified Person is entitled to indemnification hereunder. For
purposes hereof, a “Related Person” of an Indemnified Person means, if such
Indemnified Person is an Administrative Agent, a Lead Arranger or a Committed
Lender or any of its affiliates and controlling persons, or any of its or their
respective officers, directors, employees, agents, members and successors, any
of such Administrative Agent, Lead Arranger or Committed Lender and its
affiliates and controlling persons, or any of its or their respective officers,
directors, employees, agents, members and successors.

 

8



--------------------------------------------------------------------------------

Your indemnity and reimbursement obligations hereunder will be in addition to
any liability which you may otherwise have and will be binding upon and inure to
the benefit of any of your successors and assigns and the Indemnified Persons.

You acknowledge that the Committed Lenders and their affiliates may be providing
debt financing, equity capital or other services (including financial advisory
services) to other persons in respect of which you may have conflicting
interests regarding the transactions described herein and otherwise. Neither the
Committed Lenders nor any of their affiliates will use confidential information
obtained from or on behalf of you by virtue of the transactions contemplated by
this Commitment Letter or their other relationships with you in connection with
the performance by them of services for other persons, and neither the Committed
Lenders nor any of their affiliates will furnish any such information to other
persons. You also acknowledge that neither the Committed Lenders nor any of
their affiliates have any obligation to use in connection with the transactions
contemplated by this Commitment Letter, or to furnish to you, confidential
information obtained by them from other persons.

As you know, each Committed Lender, together with its affiliates, is a full
service securities firm engaged, either directly or through its affiliates, in
various activities, including securities trading, commodities trading,
investment management, research, financing and brokerage activities and
financial planning and benefits counseling for both companies and individuals.
In the ordinary course of these activities, the Committed Lenders and their
respective affiliates may actively engage in commodities trading or trade the
debt and equity securities (or related derivative securities) and financial
instruments (including bank loans and other obligations) of you, the Company and
other companies that may be the subject of the arrangements contemplated by this
Commitment Letter for their own account and for the accounts of their customers
and may at any time hold long and short positions in such securities. Each
Committed Lender and its affiliates may also co-invest with, make direct
investments in, and invest or co-invest client monies in or with funds or other
investment vehicles managed by other parties, and such funds or other investment
vehicles may trade or make investments in securities of you, the Company or
other companies that may be the subject of the arrangements contemplated by this
Commitment Letter or engage in commodities trading with any thereof.

The Committed Lenders and their respective affiliates may have economic
interests that conflict with those of the Company and you. You agree that the
Committed Lenders will act under this Commitment Letter as independent
contractors and that nothing in this Commitment Letter or the Fee Letter or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between the Committed Lenders or any of their
respective affiliates and you and the Company, your and their respective
stockholders or your and their respective affiliates with respect to the
transactions contemplated by this Commitment Letter and the Fee Letter. You
acknowledge and agree that (i) the transactions contemplated by this Commitment
Letter and the Fee Letter are arm’s-length commercial transactions between the
Committed Lenders and their respective affiliates, on the one hand, and you, on
the other, (ii) in connection therewith and with the process leading to such
transactions, each Committed Lender and its applicable affiliates (as the case
may be) is acting solely as a principal and not as agents or fiduciaries of you
and the Company, your and their respective management, stockholders, creditors
or any other person, (iii) the Committed Lenders and their applicable affiliates
(as the case may be) have not assumed an advisory or fiduciary responsibility or
any other obligation in favor of you with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether the
Committed Lenders or any of their respective affiliates have advised or are
currently advising you or the Company on other matters), except the obligations
expressly set forth in this Commitment Letter and the Fee Letter and (iv) you
have consulted your own legal and financial advisors to the extent you deemed
appropriate. You further acknowledge and agree that you are responsible for
making your own independent judgment with respect to such transactions and the
process leading thereto. Please note that the Committed Lenders and their
affiliates do not provide tax, accounting or legal advice. You hereby

 

9



--------------------------------------------------------------------------------

waive and release any claims that you may have against the Committed Lenders (in
their capacity as such) and their applicable affiliates (as the case may be)
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transactions contemplated by this Commitment
Letter. It is understood that this paragraph shall not apply to or modify or
otherwise affect any arrangement with any financial advisor separately retained
by you or any of your or its affiliates in connection with the Acquisition, in
its capacity as such.

As you know, Goldman Sachs & Co. LLC has been retained by Parent (or one of its
affiliates) as financial advisor (in such capacity, the “Financial Advisor”) in
connection with the Acquisition. You agree to such retention, and further agree
not to assert any claim you might allege based on any actual or potential
conflicts of interest that might be asserted to arise or result from the
engagement of the Financial Advisor, on the one hand, and our and our
affiliates’ relationships with you as described and referred to herein, on the
other. Each of the Committed Lenders hereto acknowledges (i) the retention of
Goldman Sachs & Co. LLC as the Financial Advisor and (ii) that such relationship
does not create any fiduciary duties or fiduciary responsibilities to such
Committed Lender on the part of Goldman Sachs or its affiliates.

This Commitment Letter and the commitments hereunder shall not be assignable by
you without the prior written consent of the Committed Lenders, not to be
unreasonably withheld (and any attempted assignment without such consent shall
be null and void), are intended to be solely for the benefit of the parties
hereto (and the Indemnified Persons), are not intended to confer any benefits
upon, or create any rights in favor of, any person other than the parties hereto
(and the Indemnified Persons) and are not intended to create a fiduciary
relationship among the parties hereto. Any and all obligations of, and services
to be provided by, the Committed Lenders hereunder (including, without
limitation, their commitments) may be performed and any and all rights of the
Committed Lenders hereunder may be exercised by or through any of their
affiliates or branches; provided that with respect to the commitments, any
assignments thereof to an affiliate will not relieve the Committed Lenders from
any of their obligations hereunder unless and until such affiliate shall have
funded the portion of the commitment so assigned; provided, further, that in the
case of any assignments between GS Bank and GSLP, or any assignment to an
Eligible Lender, such assignment shall relieve the assignor of its commitment
hereunder to the extent of such assignment. This Commitment Letter may not be
amended or any provision hereof waived or modified except by an instrument in
writing signed by each of the Committed Lenders and you. This Commitment Letter
may be executed in any number of counterparts, each of which shall be an
original and all of which, when taken together, shall constitute one agreement.
Delivery of an executed counterpart of a signature page of this Commitment
Letter by facsimile transmission or other electronic transmission (e.g., a “pdf”
or “tiff”) shall be effective as delivery of a manually executed counterpart
hereof. This Commitment Letter and the Fee Letter, (i) are the only agreements
that have been entered into among the parties hereto with respect to the
Facility and (ii) supersede all prior understandings, whether written or oral,
among us with respect to the Facility, and set forth the entire understanding of
the parties hereto with respect thereto.

Each of the parties hereto agrees that (i) this Commitment Letter is a binding
and enforceable agreement (subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law)) with respect to the subject matter
contained herein, including an agreement to negotiate in good faith the Facility
Documentation by the parties hereto in a manner consistent with this Commitment
Letter, it being acknowledged and agreed that the funding of the Facility is
subject to conditions precedent provided herein, subject to the Funding
Conditions Provision and (ii) the Fee Letter is a binding and enforceable
agreement (subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization and other similar laws relating to or affecting
creditors’ rights generally and general principles of equity (whether considered
in a proceeding in equity or law)) of the parties thereto with respect to the
subject matter set forth therein.

 

10



--------------------------------------------------------------------------------

THIS COMMITMENT LETTER AND THE RIGHTS AND DUTIES OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF
CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION; PROVIDED THAT, NOTWITHSTANDING THE FOREGOING TO THE
CONTRARY, IT IS UNDERSTOOD AND AGREED THAT ANY DETERMINATIONS AS TO (I) WHETHER
ANY REPRESENTATIONS AND WARRANTIES MADE BY OR ON BEHALF OF, OR WITH RESPECT TO,
THE COMPANY OR ANY OF ITS SUBSIDIARIES IN THE ACQUISITION AGREEMENT HAVE BEEN
BREACHED, (II) WHETHER YOU (AND ANY OF YOUR AFFILIATES THAT IS A PARTY TO THE
ACQUISITION AGREEMENT) CAN TERMINATE YOUR (AND THEIR) OBLIGATIONS UNDER SUCH
AGREEMENT (OR OTHERWISE DECLINE TO CONSUMMATE THE ACQUISITION) WITHOUT LIABILITY
TO ANY OF YOU, AND (III) WHETHER A COMPANY MATERIAL ADVERSE EFFECT (AS DEFINED
IN THE ACQUISITION AGREEMENT) HAS OCCURRED SHALL, IN EACH CASE, BE INTERPRETED,
CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAW OF THE STATE OF
DELAWARE WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF; PROVIDED,
FURTHER, THAT WHETHER THE ACQUISITION HAS BEEN CONSUMMATED IN ACCORDANCE WITH
THE TERMS OF THE ACQUISITION AGREEMENT (INCLUDING FOR PURPOSES OF SECTION 8.2(A)
OF THE ACQUISITION AGREEMENT), SHALL BE GOVERNED BY THE OHIO GENERAL CORPORATION
LAW, INCLUDING MATTERS RELATING TO THE FILING OF THE CERTIFICATE OF MERGER (AS
DEFINED IN THE ACQUISITION AGREEMENT) AND THE EFFECTS OF THE MERGER.

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER OR THE PERFORMANCE OF
SERVICES HEREUNDER.

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York
County, and any appellate court from any such court, in any action or proceeding
arising out of or relating to this Commitment Letter and the Fee Letter, or the
transactions contemplated hereby, and agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court, (b) waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Commitment Letter, the Fee Letter,
or the transactions contemplated hereby, in any such New York State court or in
any such Federal court, (c) waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court and (d) agrees that a final judgment in any such suit, action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Each of the parties
hereto agrees to commence any such action, suit, proceeding or claim either in
the United States District Court for the Southern District of New York or in the
Supreme Court of the State of New York, New York County located in the Borough
of Manhattan.

 

11



--------------------------------------------------------------------------------

This Commitment Letter is delivered to you on the understanding that none of the
Fee Letter and its terms or substance, or this Commitment Letter and its terms
or substance, shall be disclosed, directly or indirectly, to any other person or
entity (including other lenders, underwriters, placement agents, advisors or any
similar persons) except (a) to your officers, directors, employees, attorneys,
accountants and advisors on a confidential and need-to-know basis, (b) if the
Committed Lenders consent to such proposed disclosure (such consent not to be
unreasonably withheld), (c) pursuant to the order of any court or administrative
agency in any pending legal or administrative proceeding, or otherwise as
required by applicable law or compulsory legal process or, to the extent
requested or required by governmental and/or regulatory authorities, in each
case based on the reasonable advice of your legal counsel (in which case, you
agree, to the extent practicable and not prohibited by law, to notify us of the
proposed disclosure in advance of such disclosure and if you are unable to
notify us in advance of such disclosure, such notice shall be delivered to us
promptly thereafter to the extent permitted by law) or (d) to the extent
necessary in connection with the exercise of any remedy or enforcement of any
rights hereunder or under the Fee Letter; provided that (i) you may disclose
this Commitment Letter and the contents hereof to the Company and its respective
officers, directors, equity holders, employees, attorneys, accountants and
advisors on a confidential and need-to-know basis, (ii) you may disclose this
Commitment Letter and the contents hereof (x) in any proxy or other public
filing relating to the Acquisition, and (y) in the Confidential Information
Memorandum and in any prospectus or other offering memorandum relating to the
Notes and/or the Term Loans, (iii) you may disclose this Commitment Letter, and
the contents hereof, to potential Lenders (including any prospective Eligible
Lender), and potential equity investors and their respective officers,
directors, employees, attorneys, accountants, advisors and other representatives
on a confidential and need-to-know basis and to rating agencies in connection
with confirming or obtaining ratings for the Parent, the Borrower, the Facility,
the Notes, the Term Loans or other senior unsecured indebtedness of the Borrower
or the Company, (iv) you may disclose the fees contained in the Fee Letter as
part of a generic disclosure of aggregate sources and uses related to fee
amounts to the extent customary or required in marketing materials, any proxy or
other public filing, and in the Confidential Information Memorandum or any
prospectus or other offering memorandum relating to the Notes and/or the Term
Loans and (v) to the extent portions thereof have been redacted in a customary
manner (as determined by the Lead Arranger in its reasonable discretion)
(including, without limitation, redaction of fee amounts), you may disclose the
Fee Letter and the contents thereof to the Company and its officers, directors,
equity holders, employees, attorneys, accountants and advisors on a confidential
and need-to-know basis. Notwithstanding the foregoing, this Commitment Letter
may be filed with the Securities and Exchange Commission following your
acceptance hereof, and the obligations under this paragraph with respect to this
Commitment Letter shall terminate automatically after the earlier of the date
(x) of such filing and (y) the Facility Documentation shall have been executed
and delivered by the parties thereto. To the extent not earlier terminated, the
provisions of this paragraph with respect to this Commitment Letter shall
automatically terminate on the second anniversary hereof.

The Committed Lenders and their affiliates will use all confidential information
provided to them or such affiliates by or on behalf of you hereunder or in
connection herewith solely for the purpose of providing the services that are
the subject of this Commitment Letter and shall treat confidentially all such
information; provided that nothing herein shall prevent any Committed Lender
from disclosing any such information (a) pursuant to the order of any court or
administrative agency or in any pending legal or administrative proceeding, or
otherwise as required by applicable law or compulsory legal process (in which
case such Committed Lender, to the extent not prohibited by applicable law,
agrees (except with respect to any routine or ordinary course audit or
examination conducted by bank examiners or any governmental bank regulatory
authority exercising examination or regulatory authority) to inform you promptly
thereof), (b) upon the request or demand of any regulatory authority having
jurisdiction over such Committed Lender or any of its affiliates (in which case
such Committed Lender, to the extent practicable and not prohibited by law,
agrees (except with respect to any routine or ordinary course audit or
examination conducted by bank examiners or any governmental bank regulatory
authority exercising

 

12



--------------------------------------------------------------------------------

examination or regulatory authority) to inform you promptly thereof and if such
Committed Lender is unable to notify you in advance of such disclosure, such
notice shall be delivered to you promptly thereafter to the extent permitted by
law), (c) to the extent that such information becomes publicly available other
than by reason of disclosure by any Committed Lender or any Committed Lender’s
affiliates or any of Commitment Lenders’ and such affiliates’ respective
officers, directors, employees, attorneys, accountants, advisors and other
representatives in violation of any confidentiality obligations owing to you,
the Company or any of your or their respective subsidiaries (including those set
forth in this paragraph), (d) to the extent that such information is received by
such Committed Lender or its affiliates from a third party that is not, to such
Committed Lender’s or its affiliates’ knowledge, subject to confidentiality
obligations owing to you, the Company or any of their respective subsidiaries,
(e) to the extent that such information was already in such Committed Lender’s
or its affiliates’ possession or is independently developed by such Committed
Lender or its affiliates, (f) to such Committed Lender’s affiliates and such
Committed Lender’s and such affiliates’ respective trustees, officers,
directors, employees, attorneys, accountants, advisors and other representatives
(collectively, the “Representatives”) who need to know such information in
connection with the Transactions and are informed of the confidential nature of
such information and who agree (which agreement may be oral or pursuant to
company policy) to be bound by the terms of this paragraph (or language
substantially similar to this paragraph) (provided, that such Committed Lender
shall be responsible for its affiliates and its affiliates’ Representatives),
(g) to potential or prospective Lenders, participants or assignees and any
direct or indirect contractual counterparties to any swap or derivative
transaction relating to the Borrower and its obligations under the Facility (in
each case, other than a Disqualified Institution), in each case who agree to be
bound by the terms of this paragraph (or language substantially similar to this
paragraph), (h) subject to your prior approval of the information to be
disclosed (such approval not to be unreasonably withheld, conditioned or
delayed), to rating agencies in connection with obtaining ratings for the
Facility, (i) for purposes of establishing a “due diligence defense”, (j) to the
extent necessary in connection with the exercise of any remedy or enforcement of
any rights hereunder or under the Fee Letter, (k) unless such person has been
notified to hold such information in confidence from the other parties hereto,
to any other party hereto or (l) to the extent you consent to such proposed
disclosure. The Committed Lenders’ obligations under this paragraph shall
automatically terminate and be superseded by the confidentiality provisions in
the definitive documentation relating to the Facility upon the initial funding
thereunder, if and to the extent the Committed Lenders are party thereto, and
shall in any event terminate upon the second anniversary of the date hereof.

The syndication, information, reimbursement and compensation provisions (if
applicable in accordance with the terms hereof and the Fee Letter),
indemnification, waiver of indirect, special, punitive or consequential damages,
confidentiality (except to the extent set forth herein), jurisdiction, governing
law, venue, absence of fiduciary relationship and waiver of jury trial
provisions contained herein and in the Fee Letter shall remain in full force and
effect regardless of whether Facility Documentation shall be executed and
delivered and notwithstanding the termination of this Commitment Letter or the
Committed Lenders’ commitments hereunder; provided that your obligations under
this Commitment Letter, other than those relating to the confidentiality of the
Fee Letter, syndication of the Facility, information and indemnification (to the
extent not covered by the Facility Documentation), shall automatically terminate
and be superseded by the Facility Documentation upon the initial funding
thereunder (or, in the event of the closing of the Acquisition without the
funding of the Facility, the documentation relating to the Notes and/or the Term
Loans) and the payment of all amounts owing at such time hereunder and under the
Fee Letter, and you shall be automatically released from all liability in
connection therewith at such time.

We hereby notify you that pursuant to the requirements of the U.S.A. PATRIOT
Improvement and Reauthorization Act, Title III of Pub. L.107-56 (signed into law
October 26, 2001, as amended from time to time, the “PATRIOT Act”), each of the
Committed Lenders and each other Lender is required to

 

13



--------------------------------------------------------------------------------

obtain, verify and record information that identifies the Borrower and the
Guarantors, which information includes the name, address, tax identification
number and other information regarding the Borrower and the Guarantors that will
allow any of the Committed Lenders or such Lender to identify the Borrower and
the Guarantors in accordance with the PATRIOT Act. This notice is given in
accordance with the requirements of the PATRIOT Act and is effective as to the
Committed Lenders and each Lender.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to Goldman Sachs executed counterparts hereof and of the Fee Letter
not later than 9:00 a.m., New York City time, on July 31, 2017. The Committed
Lenders’ commitments hereunder and agreements contained herein will expire at
such time in the event that the Lead Arranger has not received such executed
counterparts in accordance with the immediately preceding sentence. This
Commitment Letter and the commitments and undertakings of each of the Committed
Lenders hereunder shall automatically terminate upon the first to occur of
(i) the termination of the Acquisition Agreement, (ii) July 30, 2018 (the
“Expiration Date”), unless each of the Committed Lenders shall, in their
discretion, agree to an extension, (iii) the execution of the Facility
Documentation (except with respect to the Backstop Commitment) by the Lenders
with commitments thereunder in an aggregate amount no less than the outstanding
commitments hereunder, (iv) the consummation of the Transactions with or without
the funding of the Facility and (e) receipt by the Lead Arranger of written
notice from the Borrower of its election to terminate all commitments under the
Facility in full. In addition, GSLP’s commitment with respect to Tranche 3 shall
terminate on the Amendment Effective Date. You shall have the right to terminate
this Commitment Letter and the commitments of the Committed Lenders hereunder
with respect to the Facility (or a portion thereof pro rata among the Committed
Lenders under the Facility) at any time upon written notice to the Committed
Lenders from you, subject to your surviving obligations as set forth in the
third to last paragraph of this Commitment Letter and in the Fee Letter.

[Remainder of this page intentionally left blank]

 

14



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with the financing for the Acquisition.

 

Very truly yours, [signature pages follow]

[Signature Page to Project Home Commitment Letter]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By:  

/s/ Goldman Sachs Bank USA

  Name:   Goldman Sachs Bank USA   Title:   Authorized Signatory GOLDMAN SACHS
LENDING PARTNERS LLC By:  

/s/ Goldman Sachs Lending Partners LLC

  Name:   Goldman Sachs Lending Partners LLC   Title:   Authorized Signatory

[Signature Page to Project Home Commitment Letter]



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written: DISCOVERY
COMMUNICATIONS, INC. By:  

/s/ David M. Zaslav

  Name:   David M. Zaslav   Title:   President and Chief Executive Officer
DISCOVERY COMMUNICATIONS, LLC By:  

/s/ David M. Zaslav

  Name:   David M. Zaslav   Title:   President and Chief Executive Officer

[Signature Page to Project Home Commitment Letter]



--------------------------------------------------------------------------------

EXHIBIT A

Project Home

Summary of Principal Terms and Conditions

All capitalized terms used but not defined herein shall have the meanings given
to them in the

Commitment Letter to which this term sheet is attached, including the other
Exhibit thereto.

 

Borrower:    Discovery Communications, LLC (the “Borrower”). Guarantors:   
Discovery Communications, Inc. (the “Parent”) and each wholly-owned material
domestic subsidiary of Parent that guarantees indebtedness for borrowed money of
the Parent or the Borrower in an outstanding principal amount or committed
amount in excess of $100,000,000 (such guarantors, the “Subsidiary Guarantors”,
and the Subsidiary Guarantors together with Parent, the “Guarantors”) . Lead
Arranger:    Goldman Sachs Bank USA (the “Lead Arranger”). Sole Administrative
Agent:    Goldman Sachs Bank USA (in such capacity, the “Administrative Agent).
Lenders:    Banks and other financial institutions selected by the Lead Arranger
and the Borrower in accordance with the terms of the Commitment Letter (each, a
“Lender” and, collectively, the “Lenders”). Transactions:    As set forth in the
Commitment Letter. Facility:   

A senior unsecured bridge loan facility in an aggregate principal amount of up
to $9,600,000,000, consisting of:

 

(a) a $6,800,000,000 tranche 1 term loan facility (“Tranche 1”);

 

(b) a $2,000,000,000 tranche 2 term loan facility (“Tranche 2”); and

 

(c) an $800,000,000 tranche 3 term loan facility (“Tranche 3” and, together with
Tranche 1 and Tranche 2, the “Facility”),

 

in each case less the amount of any reductions of the commitments on or prior to
the Closing Date as set forth under “Optional Commitment Reductions and
Prepayments” and “Mandatory Commitment Reductions and Prepayments” below.

 

Each of Tranche 1, Tranche 2 and Tranche 3 are referred to herein as a
“Tranche”.

 

A-I-1



--------------------------------------------------------------------------------

Purpose/Use of Proceeds:    The proceeds of the loans under the Facility (the
“Loans”) will be used on the Closing Date, together with available cash of the
Borrower and the Acquired Business, and any proceeds from the issuance of the
Notes and the Term Loans on or prior to the Closing Date, to pay the cash
portion of the consideration under the Acquisition Agreement, to repay certain
indebtedness of the Acquired Business, to pay fees and expenses incurred in
connection with the Transactions and, with respect to the proceeds of the Loans
from Tranche 3, to repay outstanding indebtedness under the Existing Credit
Agreement. Availability:    Loans will be available in a single drawing under
each Tranche on the Closing Date. The Loans will be available in U.S. dollars.
Maturity:    The Loans will mature on the day that is 364 days after the Closing
Date (the “Maturity Date”). Ranking:    The Loans will be unsecured and will
rank equal in right of payment with all other unsecured senior obligations of
the Borrower. Guarantee:    All obligations of the Borrower under the Facility
shall be unconditionally guaranteed by the Parent and the Subsidiary Guarantors
pursuant to documentation consistent with and substantially similar to the
guarantee of the Parent in the Existing Credit Agreement. Pricing:    As set
forth on Schedule I to this Exhibit A. Optional Commitment Reductions and
Prepayments:   

Commitments may be terminated in whole or reduced in part, at the option of the
Borrower, at any time without premium or penalty, upon one business day’s
written notice, in minimum amounts and multiples to be agreed.

 

Loans may be prepaid, in whole or in part, at the option of the Borrower, at any
time without premium or penalty (except LIBOR breakage costs), upon three
business days’ written notice, in minimum amounts and multiples to be agreed.

 

A-2



--------------------------------------------------------------------------------

Mandatory Commitment Reductions and Prepayments:   

Commitments under the Facility will be automatically reduced, and Loans will be
required to be prepaid within three business days following the receipt of the
applicable proceeds, in an aggregate amount equal to:

 

(a) Without duplication of clause (e) below, 100% of the Net Cash Proceeds
actually received by the Borrower or any of its subsidiaries from the issuance
of the Notes, whether before or after the Closing Date;

 

(b) 100% of the Net Cash Proceeds received by the Borrower from any Equity
Issuance (as defined below) after the date of the Commitment Letter, whether
before or after the Closing Date;

 

(c) 100% of the Net Cash Proceeds in excess of $100,000,000 for any individual
transaction (and in excess of $250,000,000 in the aggregate) received by the
Borrower or any of its subsidiaries from non-ordinary course sales or other
dispositions of any property or assets of the Borrower or any of its
subsidiaries (including any non-ordinary course sale or issuance of any equity
interest, in each case to third parties, by any subsidiary) other than Net Cash
Proceeds (i) of sales or other dispositions in the ordinary course of business,
(ii) of sale-leasebacks by the Borrower and its subsidiaries, (iii) of
intercompany sales or other dispositions, (iv) that are reinvested (or committed
to be reinvested) in other assets used or useful in the business of the Borrower
or any of its subsidiaries (or used to replace damaged or destroyed assets)
within 9 months after receipt of such proceeds and (v) other exceptions to be
mutually agreed; provided that notwithstanding the foregoing, receipt of such
Net Cash Proceeds by any subsidiaries of the Borrower other than domestic U.S.
subsidiaries shall not require any reduction of commitments and/or prepayment of
Loans under the Facility to the extent such reduction or prepayment (x) would
result in material adverse tax consequences or (y) is prohibited, delayed or
restricted under applicable law, in each case, as determined by the Borrower in
good faith (which determination shall be conclusive); provided, further, that
the Borrower agrees to use commercially reasonable efforts to overcome any such
material adverse tax consequences or restrictions in applicable law;

 

 

A-3



--------------------------------------------------------------------------------

  

(d) Without duplication of clause (e) below, 100% of the committed amount of any
term loan credit facility entered into with Lenders for the purpose of financing
the Transactions (such reduction to occur automatically upon the effectiveness
of definitive documentation for such term loan credit facility and receipt by
the Lead Arranger of a notice from the Borrower that such term loan credit
facility constitutes a Qualifying Term Loan Facility (as defined below));
provided that to the extent such Qualifying Term Loan Facility includes
non-Eligible Lenders, the amount of the reduction pursuant to this clause
(d) shall be limited to the commitments of Eligible Lenders (whether or not
funded) and the funded portion of the commitments of non-Eligible Lenders (if
any); and

 

(e) Excluding clauses (a) and (d) above, 100% of the Net Cash Proceeds actually
received by the Borrower or any of its subsidiaries from any Debt Incurrence (as
defined below) and (without duplication of (d) above) the Term Loans, in each
case after the date of the Commitment Letter to which this Exhibit A is attached
(the “Commitment Letter”), whether before or after the Closing Date.

 

Mandatory prepayments of the Loans and reductions of commitments to the Facility
will be applied:

 

(i) with respect to amounts under clause (a), (b) or (e) above (but excluding
the proceeds of any Term Loan), first to Tranche 1 until such Tranche 1 Loans or
commitments have been reduced to $0, and then to Tranche 2 until such Tranche 2
Loans or commitments have been reduced to $0, and then to Tranche 3;

 

(ii) with respect to amounts under clause (d) and, solely with respect to the
proceeds of any Term Loan, (e) above, first to Tranche 2 until such Tranche 2
Loans or commitments have been reduced to $0, and then to Tranche 1 until such
Tranche 1 Loans or commitments have been reduced to $0, and then to Tranche 3;

 

(iii) with respect to other amounts under clause (c) above, pro rata between
Tranche 1 and Tranche 2 until both Tranche 1 and Tranche 2 Loans or commitments
have been reduced to $0, and then to Tranche 3;

 

or as otherwise agreed by the Borrower and the Lead Arranger.

 

In addition, upon the Amendment Effective Date, the commitments with respect to
Tranche 3 of the Facility shall terminate in full.

 

A-4



--------------------------------------------------------------------------------

  

In addition, the commitments under the Facility shall automatically terminate
upon the first to occur (such date, the “Termination Date”) of (i) the
termination of the Acquisition Agreement, (ii) July 30, 2018 (the “Expiration
Date”), unless each of the Lenders shall, in their discretion, agree to an
extension and (iii) the consummation of the Transactions with or without the
funding of the Facility.

 

The Borrower will deliver the Administrative Agent prompt written notice of any
mandatory prepayment or commitment reduction required hereunder.

 

“Qualifying Term Loan Facility” shall mean a term loan facility entered into by
the Borrower and the Lenders for the purpose of financing the Transactions that
is subject to conditions precedent to funding and limitations on assignments
prior to the Closing Date that are no less favorable to the Borrower than the
conditions and limitations set forth herein with respect to the Facility, as
determined in good faith by the Borrower (which determination shall be
conclusive).

 

“Debt Incurrence” means any incurrence of third-party debt for borrowed money by
the Borrower or any of its subsidiaries, whether pursuant to a public offering
or in a Rule 144A or other private placement of debt securities (including debt
securities convertible into equity securities) or incurrence of loans under any
loan or credit facility, other than (a) debt under the Borrower’s existing
Amended and Restated Credit Agreement, dated as of February 4, 2016 (as amended
though the date hereof, the “Existing Credit Agreement”), among the Borrower,
certain subsidiaries of the Borrower, the lenders from time to time parties
thereto and Bank of America, N.A. as administrative agent, in each case,
including any extension, replacement, refinancing or other modification of the
Existing Credit Agreement (provided that the aggregate amount of commitments and
loans under the Existing Credit Agreement as so extended, replaced, refinanced
or otherwise modified do not exceed $2,500,000,000), (b) intercompany debt,
(c) issuances of commercial paper in the ordinary course, (d) capital leases,
purchase money indebtedness and equipment financings, (e) letter of credit
facilities, bilateral working capital facilities and short term working capital
facilities, working capital facilities of foreign subsidiaries of the Parent
and/or the Company, factoring arrangements, hedging and cash management
arrangements, (f) overdraft facilities, (g) deferred purchase price obligations,
(h) a $100,000,000 general basket, and (i) other exceptions to be mutually
agreed.

 

A-5



--------------------------------------------------------------------------------

  

“Equity Issuance” means any issuance of equity or equity linked securities by
the Parent, whether pursuant to a public offering or in a Rule 144A or other
private placement, other than (a) issuances of securities pursuant to employee
and/or director stock plans or employee and/or director compensation plans,
(b) the issuance of common stock, options, units and/or other equity interests
of the Borrower or Parent to shareholders and/or employees of the Company as
provided in the Acquisition Agreement, (c) issuances among the Parent and its
subsidiaries, (d) pursuant to dividend reinvestment programs, (e) securities or
interests issued or transferred directly (and not constituting cash proceeds of
any issuance of such securities or interests) as consideration in connection
with the Acquisition or any other acquisition and (f) other exceptions to be
mutually agreed.

 

“Net Cash Proceeds” shall mean:

 

(a) with respect to a sale or other disposition of any assets of the Borrower or
any of its subsidiaries, the excess, if any, of (i) the cash received in
connection therewith (including any cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) payments made to retire any debt
that is secured by such asset and that is required to be repaid in connection
with the sale thereof (other than the Loans), (B) the reasonable fees and
expenses incurred by the Borrower or any of its subsidiaries in connection
therewith, (C) taxes reasonably estimated to be payable in connection with such
transaction, (D) the amount of reserves established by the Borrower or any of
its subsidiaries in good faith and pursuant to commercially reasonable practices
for adjustment in respect of the sale price of such asset or assets in
accordance with applicable generally accepted accounting principles, provided
that if the amount of such reserves exceeds the amounts charged against such
reserve, then such excess, upon the determination thereof, shall then constitute
Net Cash Proceeds and (E) the pro rata portion of the cash received in
connection therewith attributable to minority interests and not available for
distribution to or for the account of the Borrower or any of its wholly-owned
subsidiaries as a result thereof;

 

A-6



--------------------------------------------------------------------------------

  

(b) with respect to the Notes, Term Loans or any Debt Incurrence, the excess, if
any, of (i) cash received by the Borrower or any of its subsidiaries in
connection with such issuance over (ii) the underwriting discounts and
commissions and other reasonable expenses incurred by the Borrower or any of its
subsidiaries in connection with such issuance; and

 

(c) with respect to any Equity Issuance, the excess of (i) the cash received in
connection with such issuance over (ii) the underwriting discounts and
commissions and other reasonable expenses incurred by the Borrower or any of its
subsidiaries in connection with such issuance.

Documentation:    The Facility will be documented under a credit agreement (the
“Credit Agreement”) which will be negotiated in good faith, and which will
contain covenants and other terms consistent with this Term Sheet and, subject
to the foregoing, will otherwise be consistent with and substantially similar
to, the Existing Credit Agreement, as amended to permit the Transactions
(including the existing indebtedness of the Company and its subsidiaries that
will remain outstanding after the Acquisition, it being understood that such
existing indebtedness will count as utilization of the “Permitted Priority
Amount” basket as such basket shall be increased pursuant to such amendment),
and will take into account and be modified fully as appropriate to reflect the
terms set forth in this Commitment Letter and taking into account differences
related to the Borrower, the Company and their respective subsidiaries after
giving pro forma effect to the Transactions (including as to operational and
strategic requirements of the Borrower, the Company and their respective
subsidiaries after giving pro forma effect to the Transactions in light of their
size, industries, businesses, business practices and business plans) and
operational and administrative changes reasonably requested by the
Administrative Agent, and in any event will contain only those conditions to
borrowing, prepayments, representations and warranties, covenants and events of
default expressly set forth in this Term Sheet. For the avoidance of doubt, if,
following the Acquisition, the Company and the Acquired Business (or any portion
thereof) are subsidiaries of the Parent but not subsidiaries of the Borrower,
the Company and the Acquired Business (or such portion thereof) shall be treated
as if they were subsidiaries of the Borrower for all purposes (including for
purposes of the financial covenants and the “Mandatory Commitment Reductions and
Prepayments” section set forth above) under the Facility Documentation and the
Parent shall covenant to cause the Company and the Acquired Business (or such

 

A-7



--------------------------------------------------------------------------------

   portion thereof) to comply with the Facilities Documentation as if they were
subsidiaries of the Borrower and cause the Company to sign a customary joinder
agreement to the Credit Agreement to such effect. Notwithstanding the foregoing,
the only conditions to the availability of the Facility on the Closing Date
shall be the applicable conditions set forth in the Funding Conditions Provision
and in Exhibit B to this Commitment Letter. Representations and Warranties:   
Applicable to the Parent, the Borrower and, to the extent consistent with the
standard under “Documentation” above, the Borrower’s subsidiaries, and limited
to the following: existence, qualification and power; authorization; no
contravention; governmental authorization; other consents; binding effect;
financial statements; no material adverse effect; litigation; no default;
ownership of property; liens; environmental compliance; insurance; taxes; ERISA
compliance; subsidiaries; joint ventures; margin regulations; Investment Company
Act; disclosure; compliance with laws; taxpayer identification number; other
identifying information; intellectual property; licenses, etc.; sanctions
restrictions; anti-corruption laws; and EEA financial institutions, subject, in
the case of each of the foregoing representations and warranties, to
qualifications and limitations for materiality consistent with the standard set
forth under “Documentation” above. Affirmative Covenants:    Applicable to the
Parent, the Borrower and, to the extent consistent with the standard under
“Documentation” above, the Borrower’s subsidiaries, and limited to the
following: delivery of financial statements, certificates and other notices and
information; notice of default; payment of obligations; preservation of
existence, etc.; maintenance of properties; maintenance of insurance; compliance
with laws; books and records; inspection rights; use of proceeds; approvals and
authorizations; sanctions; and anti-corruption laws, subject, in the case of
each of the foregoing covenants, to exceptions and qualifications consistent
with the standard set forth under “Documentation” above. Negative Covenants:   
Applicable to the Parent (solely with respect to the covenant relating to
fundamental changes), the Borrower and, to the extent consistent with the
standard under “Documentation” above, the Borrower’s subsidiaries, and limited
to the following: liens; investments; indebtedness; fundamental changes;
dispositions; restricted payments; change in nature of business; transactions
with affiliates; burdensome agreements;

 

A-8



--------------------------------------------------------------------------------

   use of proceeds; sanctions restrictions; and anti-corruption laws, subject,
in the case of each of the foregoing covenants subject to exceptions,
qualifications and, as appropriate, baskets to be agreed upon consistent with
the standard set forth under “Documentation” above. Financial Covenants:   

As of the last day of each fiscal quarter of Borrower commencing with the first
full fiscal quarter end date occurring after the Closing Date, the Consolidated
Leverage Ratio (defined in a manner consistent with the standard set forth under
“Documentation” above) shall not be greater than 5.50:1.00.

 

As of the last day of each fiscal quarter of Borrower commencing with the first
full fiscal quarter end date occurring after the Closing Date, the Consolidated
Interest Coverage Ratio (defined in a manner consistent with the standard set
forth under “Documentation” above) shall not be less than 3.00:1.00.

Events of Default:   

Applicable to the Parent (to the extent applicable), the Borrower and, to the
extent consistent with the standard under “Documentation” above, their
respective subsidiaries, and limited to the following: nonpayment of principal,
interest or other amounts; violation of covenants; inaccuracy of representations
and warranties in any material respect; cross default and cross acceleration to
material indebtedness; bankruptcy and insolvency of the Parent, the Borrower or
any significant subsidiaries of the Borrower; material monetary judgments; ERISA
events; invalidity of loan documents; and change of control (modified to remove
clause (b) of the definition of “Change of Control” in the Existing Credit
Agreement), in the case of each of the foregoing defaults subject to threshold,
notice and grace period provisions consistent with the standard set forth under
“Documentation” above.

 

Without limiting the limitations set forth in the Funding Conditions Provision
or the Conditions Precedent to Funding set forth below, during the period from
and including the signing of the Facility Documentation to and including the
Termination Date (the “Limited Conditionality Period”), and notwithstanding
(i) that any representation or warranty made on any date other than the Closing
Date was incorrect, (ii) any failure by the Borrower to comply with the
affirmative covenants, negative covenants, financial covenants or any other
obligation under the Facility Documentation, related

 

A-9



--------------------------------------------------------------------------------

   notes, related fee letters (including the Fee Letter), this Commitment Letter
or any other credit documentation, (iii) any provision to the contrary in the
Facility Documentation or otherwise or (iv) that any condition to the
effectiveness of the Facility Documentation may subsequently be determined not
to have been satisfied, neither the Administrative Agent nor any Lender shall be
entitled to (1) cancel any of its commitments under the Facility (except as set
forth in “Mandatory Prepayments and Commitment Reductions” above), (2) rescind,
terminate or cancel the Facility Documentation or exercise any right or remedy
or make or enforce any claim under the Facility Documentation, related notes,
related fee letters (including the Fee Letter) or otherwise it may have to the
extent to do so would prevent, limit or delay the making of its Loans
thereunder, (3) refuse to participate in making its Loan thereunder or
(4) exercise any right of set-off or counterclaim in respect of its Loan
thereunder to the extent to do so would prevent, limit or delay the making of
its Loan; provided in each case that the applicable conditions precedent to the
making of such loans set forth in the Funding Conditions Provision and
Conditions Precedent to Funding provision below have been satisfied on or prior
to the Closing Date; provided, further, that with respect to items (1) through
(4) above, the foregoing shall not apply if a bankruptcy event of default with
respect to the Parent or the Borrower has occurred and is continuing under the
Facility Documentation. For the avoidance of doubt, immediately after the
expiration of the Limited Conditionality Period, all of the rights, remedies and
entitlements of the Administrative Agent and the Lenders shall be available
notwithstanding that such rights were not available prior to such time as a
result of the foregoing. Conditions Precedent to Funding:    The obligations of
the Lenders to make the Loans on the Closing Date will be subject only to the
Funding Conditions Provision and conditions precedent referred to in Exhibit B
to the Commitment Letter, it being understood and agreed that there are no other
conditions (implied or otherwise) to the commitments hereunder, including
compliance with the terms of this Commitment Letter, the Fee Letter and the
Facility Documentation. Assignments and Participations:    After the Closing
Date, the Lenders may assign all or, in an amount not less than $5,000,000, any
part of, their loans under the Facility to their affiliates (other than the
Borrower, its affiliates and natural persons), approved funds or one or more
banks, financial institutions or other entities, subject to the

 

A-10



--------------------------------------------------------------------------------

   consent of the Administrative Agent and the Borrower, in each case not to be
unreasonably withheld, conditioned or delayed; provided that assignments made
after the Closing Date to affiliates of Lenders (other than natural persons) or
approved funds will not be subject to the above described consent or minimum
assignment amount requirements. Upon such assignment, the assignee will become a
Lender for all purposes under the Credit Agreement. A $3,500 processing fee will
be required in connection with any such assignment, with exceptions to be
agreed. Prior to the Closing Date, assignments of the commitments shall only be
permitted to Eligible Lenders in accordance with the provisions of the
Commitment Letter. The Lenders will also have the right to sell participations
without restriction, subject to customary limitations on voting rights, in their
loans under the Facility. Requisite Lenders:    Lenders holding a majority in
interest of the commitments and Loans under the Facility or, where provided in
the Existing Credit Agreement, all Lenders or all affected Lenders; provided
that any amendments or waivers that adversely affect lenders in one Tranche
differently than Lenders in another Tranche will require the approval of the
Lenders holding the majority of Loans or commitments under each Tranche which is
adversely and differently affected thereby. Yield Protection:    The Facility
Documentation will contain provisions relating to yield protection consistent
with the standard set forth under “Documentation” above. Defaulting Lenders:   
The Facility Documentation will contain provisions relating to “Defaulting
Lenders” consistent with the standard set forth under “Documentation” above.
Indemnity and Expense Reimbursement:    The Facility Documentation will contain
provisions relating to indemnity, expense reimbursement, exculpation and related
matters consistent with the standard set forth under “Documentation” above.
Governing Law and Jurisdiction:    The Facility Documentation and other loan
documentation will be governed by New York law (subject to exceptions
corresponding to those set forth in the Commitment Letter). European Union
Bail-in Provisions:    The Facility Documentation will contain customary
European Union bail-in provisions consistent with the standard set forth under
“Documentation” above. Counsel to the Lead Arranger and the Administrative
Agent:    Davis Polk & Wardwell LLP.

 

A-11



--------------------------------------------------------------------------------

SCHEDULE I TO EXHIBIT A

 

Interest Rates:    The interest rates for borrowings under the Facility will be,
at the option of the Borrower, (i) LIBOR or (ii) Base Rate, plus, in each case,
the applicable LIBOR Margin or Base Rate Margin depending upon the Debt Rating
(as defined below), as set forth in the pricing grid below.

 

Debt Rating

   Pricing Level 1
A- / A3 or better    Pricing Level 2
BBB+ / Baa1    Pricing Level 3
BBB / Baa2    Pricing Level 4
BBB- / Baa3    Pricing Level 5
BB+ / Ba1 or
worse    LIBOR
Margin    Base
Rate
Margin    LIBOR
Margin    Base
Rate
Margin    LIBOR
Margin    Base
Rate
Margin    LIBOR
Margin    Base
Rate
Margin    LIBOR
Margin    Base
Rate
Margin

Closing Date until 89 days following the Closing Date

   87.5
bps    0.0
bps    100.0
bps    0.0
bps    125.0
bps    25.0
bps    150.0
bps    50.0
bps    175.0
bps    75.0
bps

90th day following the Closing Date until 179th day following the Closing Date

   112.5
bps    12.5
bps    125.0
bps    25.0
bps    150.0
bps    50.0
bps    175.0
bps    75.0
bps    200.0
bps    100.0
bps

180th day following the Closing Date until 269th day following the Closing Date

   137.5
bps    37.5
bps    150.0
bps    50.0
bps    175.0
bps    75.0
bps    200.0
bps    100.0
bps    225.0
bps    125.0
bps

From the 270th day following the Closing Date

   162.5
bps    62.5
bps    175.0
bps    75.0
bps    200.0
bps    100.0
bps    225.0
bps    125.0
bps    250.0
bps    150.0
bps

 

  

Each of “LIBOR” and “Base Rate” shall have the meanings given in the Existing
Credit Agreement (as modified as described in the “Documentation” section of the
Term Sheet).

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level 1 being the highest and the Debt Rating
for Pricing Level 5 being the lowest); (b) if there is a split in Debt Ratings
of more than one level, then the Pricing Level that is one level lower

 

A-I-1



--------------------------------------------------------------------------------

  

than the Pricing Level of the higher Debt Rating shall apply; (c) if the
Borrower has only one Debt Rating, the Pricing Level that is one level lower
than that of such Debt Rating shall apply; and (d) if the Borrower does not have
any Debt Rating, Pricing Level 5 shall apply.

 

The Borrower may elect interest periods of one, two, three or six months for
LIBOR loans (or any other period that is twelve months or less, subject to the
consent of each Lender).

 

Calculation of interest shall be on the basis of actual days elapsed in a year
of 360 days (or 365 or 366 days, as the case may be, in the case of Base Rate
loans based on the prime rate). Interest shall be payable at the end of each
applicable interest period (and at three-month intervals in the case of interest
periods exceeding three months) on LIBOR loans and quarterly on Base Rate loans.

Default Rate:    Subject to applicable law, during the continuance of any
payment event of default under the Credit Agreement only, with respect to
overdue principal, at the applicable interest rate plus 2.0% per annum, and with
respect to any other overdue amount (including overdue interest), the interest
rate applicable to Base Rate loans plus 2.0% per annum. Ticking Fee:   

The Borrower will pay a fee (the “Ticking Fee”), for the ratable benefit of the
Lenders, in an amount equal to a rate per annum equal to the Applicable Ticking
Fee Rate as determined based on the Borrower’s Debt Rating times the actual
daily undrawn portion of the commitments in respect of the Facility, calculated
based on the number of days (if any) elapsed in a 360-day year, from and
including the later of (x) the date of execution of the Facility Documentation
and (y) the day that is 60 days after the Commitment to but excluding the Fee
Payment Date (as defined below), payable upon the earlier of (i) termination or
expiration of the commitments under the Facility and (ii) the Closing Date (the
“Fee Payment Date”).

 

“Applicable Commitment Fee Rate” means the percentage determined as per the
pricing grid below.

 

Debt Rating

  

Pricing Level 1
A- / A3 or better

  

Pricing Level 2
BBB+ / Baa1

  

Pricing Level 3
BBB / Baa2

  

Pricing Level 4
BBB- / Baa3

  

Pricing Level 5
BB+ / Ba1 or
worse

Applicable Ticking Fee Rate

   10.0 bps    12.5 bps    15.0 bps    20.0 bps    30.0 bps

 

A-I-2



--------------------------------------------------------------------------------

Duration Fees:    The Borrower will pay a fee (the “Duration Fee”), for the
ratable benefit of the Lenders, in an amount equal to (i) 0.50% of the aggregate
principal amount of the Loans under the Facility outstanding on the date which
is 90 days after the Closing Date, due and payable in cash on such 90th day (or
if such day is not a business day, the next business day); (ii) 0.75% of the
aggregate principal amount of the Loans under the Facility outstanding on the
date which is 180 days after the Closing Date, due and payable in cash on such
180th day (or if such day is not a business day, the next business day); and
(iii) 1.00% of the aggregate principal amount of the Loans under the Bridge
Facility outstanding on the date which is 270 days after the Closing Date, due
and payable in cash on such 270th day (or if such day is not a business day, the
next business day).

 

A-I-3



--------------------------------------------------------------------------------

EXHIBIT B

Project Home

Summary of Additional Conditions

All capitalized terms used but not defined herein shall have the meaning given
to them in the Commitment Letter to which this Summary of Additional Conditions
is attached, including the other Exhibit thereto.

Except as otherwise set forth below, the initial borrowing under the Facility
shall be subject to the satisfaction or waiver of the following additional
conditions:

1. The execution (as applicable) and delivery of the Facility Documentation by
the Borrower and the Parent on terms consistent with the Commitment Letter and
Fee Letter.

2. The Acquisition shall have been or, substantially concurrently with the
initial borrowing under the Facility shall be, consummated in all material
respects in accordance with the terms of the Acquisition Agreement, without
giving effect to any modifications, amendments, waivers or consents thereunder
by the Borrower that are materially adverse to the Lenders without the consent
of the Lead Arranger (such consent not to be unreasonably withheld, conditioned
or delayed), it being understood and agreed that (i) any reduction in the
aggregate Mixed Election Cash Consideration (as defined in the Acquisition
Agreement as in effect on the date hereof) and/or the aggregate Mixed Election
Stock Consideration (as defined in the Acquisition Agreement as in effect on the
date hereof) shall be deemed to be materially adverse to the Lenders unless such
reduction (a) is equal to or less than 5% in the aggregate of the Merger
Consideration (as defined in the Acquisition Agreement as in effect on the date
hereof) and (b) any such reduction in the aggregate Mixed Election Cash
Consideration is applied to reduce the commitments under the Facility on a
dollar-for-dollar basis, (ii) any increase in the aggregate Mixed Election Cash
Consideration and/or Mixed Election Stock Consideration that is funded with
proceeds of equity shall not be deemed to be materially adverse to the Lenders
and (iii) any change in the definition of “Company Material Adverse Effect” in
the Acquisition Agreement shall be deemed to be materially adverse to the
Lenders.

3. After the date of the Acquisition Agreement, there shall not have occurred
any event, occurrence, fact, condition, change, development or effect that,
individually or in the aggregate, has resulted, or would reasonably be likely to
result, in a Company Material Adverse Effect (as defined in the Acquisition
Agreement).

4. All fees and reimbursement of expenses invoiced no later than 2 business days
prior to Closing Date related to the Transactions payable to the Lead Arranger,
the Administrative Agent or the Lenders shall have been paid to the extent due.

5. The Lead Arranger shall have received (a) audited consolidated annual balance
sheets and related statements of operations and comprehensive income,
stockholders equity and cash flows of the Company for the three most recently
completed fiscal years ended at least 60 days before the Closing Date,
(b) unaudited interim consolidated balance sheets and related



--------------------------------------------------------------------------------

statements of operations and comprehensive income and cash flows of the Company
for any subsequent interim financial period ended at least 40 days prior to the
Closing Date, and for the comparable period of the prior fiscal year,
(c) audited consolidated annual balance sheets and related statements of
operations and comprehensive income, stockholders equity and cash flows of the
Parent for the three most recently completed fiscal years ended at least 60 days
before the Closing Date, (d) unaudited interim consolidated balance sheets and
related statements of operations and comprehensive income and cash flows of the
Parent for any subsequent interim financial period ended at least 40 days prior
to the Closing Date, and for the comparable period of the prior fiscal year, and
(e) customary unaudited pro forma financial statements of the Parent giving
effect to the Transactions, as of the date of and for the period ending on the
date of the latest financial statements delivered under clause (c) or (d) above,
in each case as required by and prepared in compliance with Rule 3-05 and
Article 11 of Regulation S-X under the Securities Act, as applicable, regardless
of when the Parent is required to file such financial statements with the
Securities and Exchange Commission, and in each of (a) through (e) meeting the
requirements of Regulation S-X under the Securities Act. The Company’s or the
Parent’s, as applicable, filing of any (i) required audited financial statements
with respect to the Company on Form 10-K, (ii) required unaudited financial
statements with respect to the Company on Form 10-Q, (iii) required audited
financial statements with respect to the Parent on Form 10-K, (iv) required
unaudited financial statements with respect to the Parent on Form 10-Q, in each
case, will satisfy the requirements under clauses (a), (b), (c) or (d), as
applicable, of the first sentence of this paragraph. The Lead Arranger hereby
acknowledges receipt of the financial statements (I) in the foregoing clause
(a) for the fiscal years ended December 31, 2014, December 31, 2015 and
December 31, 2016, (II) in the foregoing clause (b) for the fiscal quarter ended
March 31, 2017, (III) in the foregoing clause (c) for the fiscal years ended
December 31, 2014, December 31, 2015 and December 31, 2016 and (IV) in the
foregoing clause (d) for the fiscal quarter ended March 31, 2017.

6. The Lead Arranger shall have received at least three business days prior to
the Closing Date all documentation and information as is reasonably requested in
writing by the Administrative Agent, at least 10 business days prior to the
Closing Date, about the Parent and the Borrower required by U.S. regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation the PATRIOT Act.

7. The Lead Arranger shall have received a certificate of the chief financial
officer or treasurer (or other comparable officer) of the Parent substantially
in the form of Annex I attached hereto certifying the solvency, after giving
effect to the Transactions, of the Parent and its subsidiaries on a consolidated
basis.

8. Substantially concurrently with the availability of the Facility on the
Closing Date, all commitments under the Existing Skylight Credit Agreement shall
be terminated in full and all principal, interest and accrued and unpaid
invoiced fees and expenses thereunder then outstanding shall be repaid in full.

9. The Specified Representations and, to the extent required by the Funding
Conditions Provision, the Company Representations shall be true and correct in
all material respects on and as of the Closing Date (although any Specified
Representation or Company Representation which expressly relates to a given date
or period shall be required only to be true and correct in all material respects
as of the respective date or for the respective period, as the case may be).

 

B-2



--------------------------------------------------------------------------------

10. The Borrower shall have caused to be delivered customary legal opinions from
Debevoise & Plimpton LLP or other counsel reasonably acceptable to the Lead
Arranger, customary charter documents and certificates from public officials,
customary officer’s certificates with respect to incumbency and satisfaction of
closing conditions, customary evidence of authority and a customary borrowing
notice, in each case in customary form for the Facility.

 

B-3



--------------------------------------------------------------------------------

ANNEX I to EXHIBIT B

Form of Solvency Certificate

Date:         , 20[ ]

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

I, the undersigned, the [Chief Financial Officer] of         , a             
             (the “Parent”), in that capacity only and not in my individual
capacity (and without personal liability), do hereby certify as of the date
hereof, and based upon (i) facts and circumstances as they exist as of the date
hereof (and disclaiming any responsibility for changes in such fact and
circumstances after the date hereof) and (ii) such materials and information as
I have deemed relevant to the determination of the matters set forth in this
certificate, that:

1. This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section      of the Credit Agreement, dated as of             
        , 20[ ], among              (the “Credit Agreement”). Unless otherwise
defined herein, capitalized terms used in this certificate shall have the
meanings set forth in the Credit Agreement.

2. For purposes of this certificate, the terms below shall have the following
definitions:

(a) “Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of the Parent and its Subsidiaries taken as a whole would change hands
between a willing buyer and a willing seller, within a commercially reasonable
period of time, each having reasonable knowledge of the relevant facts, with
neither being under any compulsion to act.

(b) “Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the Parent and its Subsidiaries taken
as a whole are sold with reasonable promptness in an arm’s-length transaction
under present conditions for the sale of comparable business enterprises insofar
as such conditions can be reasonably evaluated.

(c) “Stated Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Parent and its Subsidiaries taken as a
whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.

 

B-I-1



--------------------------------------------------------------------------------

(d) “Identified Contingent Liabilities”

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of the Parent and its Subsidiaries taken as a
whole after giving effect to the Transactions (including all fees and expenses
related thereto but exclusive of such contingent liabilities to the extent
reflected in Stated Liabilities), as and to the extent identified and explained
in terms of their nature and estimated magnitude by responsible officers of the
Parent.

(e) “Will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature”

For the period from the date hereof through the Maturity Date, the Parent and
its Subsidiaries taken as a whole will have sufficient assets and cash flow to
pay their respective Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or (in the case of contingent liabilities) otherwise
become payable.

(f) “Do not have Unreasonably Small Capital”

For the period from the date hereof through the Maturity Date, the Parent and
its Subsidiaries taken as a whole after consummation of the Transactions is a
going concern and has sufficient capital to ensure that it will continue to be a
going concern for such period.

3. For purposes of this certificate, I, or officers of the Parent under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.

(a) I have reviewed the financial statements referred to in Section     of the
Credit Agreement.

(b) I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.

(c) As [chief financial officer] of the Parent, I am familiar with the financial
condition of the Parent and its Subsidiaries.

4. Based on and subject to the foregoing, I hereby certify on behalf of the
Parent that after giving effect to the consummation of the Transactions, it is
my opinion that (i) the Fair Value and Present Fair Salable Value of the assets
of the Parent and its Subsidiaries taken as a whole exceed their Stated
Liabilities and Identified Contingent Liabilities; (ii) the Parent and its
Subsidiaries taken as a whole do not have Unreasonably Small Capital; and
(iii) the Parent and its Subsidiaries taken as a whole will be able to pay their
Stated Liabilities and Identified Contingent Liabilities as they mature.

*  *  *

 

B-I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parent has caused this certificate to be executed on its
behalf by its Chief Financial Officer as of the date first written above.

 

DISCOVERY COMMUNICATIONS, INC. By:                                     
                                                             Name: Title: [Chief
Financial Officer]

 

B-I-3